Civilian pay; dismissal; Form 57 falsification. — Plaintiff, formerly a Wage Board employee of the Army, sues to recover back pay on the ground that his dismissal in 1960 on charges of having falsified his form 57 application for employment, was arbitrary and capricious. Defendant moved for summary judgment upon the basis of the report of Trial Commissioner Bichard Arens, in which it was found that the evidence did not establish that the removal action was arbitrary, capricious, or so grossly erroneous as to imply bad faith. Plaintiff failed to file any exceptions to the report of the commissioner and, the time for so filing having expired, the court, on January 17, 1964, noting that plaintiff was in default, ordered that the petition be dismissed under Buie 46(e).